            Case 1:17-cv-06127-ILG-ST Document 78-3 Filed 07/08/20 Page 1 of 2 PageID #: 1129
Mail - RE: Chincha v. Patel - Time-Stamped Transcript from April 23, 2020: Job Number 305065
                                                                                           7/8/20, 6:32 PM




                                                                                               Louis Leon <lleon@cafaroesq.com>



 RE: Chincha v. Patel - Time-Stamped Transcript from April 23, 2020: Job Number
 305065
 1 message

 Andrew Zampella <azampella@uslegalsupport.com>                                                          Wed, Jul 8, 2020 at 4:43 PM
 To: Louis Leon <lleon@cafaroesq.com>
 Cc: Jennifer Grauer <jgrauer@uslegalsupport.com>


    Answers are below in red



    Regards,



    Andy Zampella

    Production Coordinator | U.S. Legal Support

    Office: (212) 750-6434

    Direct: (646) 532-5421

    azampella@uslegalsupport.com

    http://www.uslegalsupport.com



    From: Louis Leon <lleon@cafaroesq.com>
    Sent: Wednesday, July 8, 2020 4:27 PM
    To: Andrew Zampella <azampella@uslegalsupport.com>
    Cc: Jennifer Grauer <jgrauer@uslegalsupport.com>
    Subject: Chincha v. Patel - Time-Stamped Transcript from April 23, 2020: Job Number 305065




          This message has originated from an External Source. Please use caution when opening attachments,
                                        clicking links, or responding to this email.




    Andrew:



    I really appreciate you speaking to me today about Plaintiff's deposition transcript. Just for my own clarity I'd like to
    confirm two things simple things:

https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search=…%3A1671682849810305026&simpl=msg-f%3A1671682849810305026&mb=1   Page 1 of 2
            Case 1:17-cv-06127-ILG-ST Document 78-3 Filed 07/08/20 Page 2 of 2 PageID #: 1130
Mail - RE: Chincha v. Patel - Time-Stamped Transcript from April 23, 2020: Job Number 305065
                                                                                           7/8/20, 6:32 PM




    First, to your knowledge, Mr. Mizrahi for the first time today requested a time-stamped copy of the transcript, and it will
    probably not be available until at least this Friday afternoon. To my knowledge, he hasn’t contacted us (or at least me)
    until today. And yes, as of this moment the transcript will not be available until Friday late afternoon



    Second, a time-stamped copy of the transcript will only show the digital time stamps of when the Court reporter took
    down testimony that she heard on the record. It will not have any evidence - or time stamped information - for
    testimony or statements made that she didn't hear. That is correct. It will be the same transcript but in the left margin
    will be a running timestamp down to the seconds.



    Please confirm. Thanks again.



    Sincerely,
    Louis M. Leon, Esq.
    Associate

    Description: Doc1




    108 West 39th Street, Suite 602
    New York, NY 10018
    Main (212) 583-7400
    Fax. (212) 583-7401
    LLeon@CafaroEsq.com




https://mail.google.com/mail/u/0?ik=75a8234bf7&view=pt&search…%3A1671682849810305026&simpl=msg-f%3A1671682849810305026&mb=1   Page 2 of 2
